Title: From John Adams to Charles Francis Adams, 3 December 1825
From: Adams, John
To: Adams, Charles Francis



my dear Charles.
Quincy December 3d. 1825.

I thank you for your two letters—and I wish you would continue to write to me twice a week—my dear Charles Mathematicks and Law are the two rocks on which a Man of business may surely found his reputation, as well as his capacity for doing good, to himself, his friends, his country, as well as to mankind. Study my dear Charles makes the man. It is not novels or Poetry It is neither Scott or Lord Byron who make useful men—
We go on here—tomorrow, and tomorrow, creep on from day to day—You have heard of the losses, and changes that have happened in our Town of Quincy the last year—Shaw and George make me a visit once a week and entertain me rationally and comfort me much—
I should be glad to see the graven Images that Browere has sett of your Father and yourself—he did not tare my face to pieces though I sometimes thought he would have beat my brains out with his hammer—but the old head has come out as good as it was before, and not worth much after all—my love to Father and mother John Mary and Elizabeth—
I am your affectionate / Grand Father
John Adams